Fellows, J.
This is a companion case to Frank A. Harvey v. Electric Refrigeration Corp., ante, 235, and Harry L. Whittier v. Electric Refrigeration Corp., ante, 247, both of which cases are handed down herewith. Like the Harry L. Whittier Case, it involves the question of tender. The record in the instant case is substantially identical with the record in that case.
For the reasons stated by Justice Fead, and by Justice Wiest, in those cases, the judgment in the instant case will stand affirmed.
North, C. J., and Fead, Wiest, Clark, McDonald, Potter, and Sharpe, JJ., concurred.